Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the Appeal Brief filed on 2/24/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DARNELL M JAYNE/               Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                         

 	The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 9,662,129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17-23 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the limitation “non-extendable outer diameter” is not present in the original specification.  The specification however does discuss a constant diameter, that is, a diameter that does not taper.  Thus, the claim is interpreted in light of the specification (see page 22, Line 24, best shown in the embodiment of Figures 20 which shows distal segment 358 having a constant diameter as claimed, discussed generally from page 34, line 29 to page 36, line 28 ). While the disclosure discusses tubes of different diameters and being “able to be inserted within one another when brought together (page 22, line 20-22) and tips with a beveled edge (page 35, line 17), tapered and/or curved (Figure 20, page 22, line 23); claim 1 of the original disclosure is the only guidance regarding the claim language “the distal segment has a constant outer diameter” relative to “the average outer diameter of the tube section”.  It is reasonable to conclude that the diameter of the distal end is constant and does not taper.  The 
Response to Arguments
The attorney has submitted a list of case law without any explanation of how it applies to the facts of the case being examined.  The examiner makes no comment as to the applicability of any case law cited by applicant to the current record.
It is noted Applicant argues “non-expandable” which is not claimed or for that matter in the specification.  Regarding the claim language “non-extendable”, it has been addressed in the 112 1st rejection.  For the purpose of claim interpretation, the distal end diameter is constant, not tapering, which is consistent with specification page 22, page 35 and Figure 20.  The examiner has given non-extendable its broadest reasonable interpretation consistent with the dictionary definition of the term which is non-extending axially (e.g. the diameter remains constant and non-telescoping) as opposed to applicant’s unsupported arguments that radially expandable is the equivalent of non-extendable.  The examiner maintains that absent any disclosure by applicant, this argument and interpretation is unconvincing and attempts to define the claimed invention by what the prior art is not as opposed to what applicant’s disclosure discloses. Chiang teaches a constant, not tapering diameter, see (column 6 lines 44-48) similar to that disclosed by applicant.  Applicant’s arguments regarding teaching away (brief, page 14, 21), and claim construction (brief, page 15) are unpersuasive given applicant’s unreasonable and unsupported interpretation of “non-extendable”. 
Regarding arguments related to no motivation to combine, Chiang teaches a flow directed catheter for placement in a vessel, thus removing clots in a vessel is highly relevant and these arguments 
Regarding Applicant’s arguments regarding Chiang collapsing, it is noted Chiang teaches a plurality of durometers and reinforcement structures.  Regarding applicant’s arguments on teaching away, the claim language applicant relies on has nothing to do with “collapsing” of Chiang or extendibility of von Hoffman.  Applicant appears to be attacking the references individually and not focused on the rejection as currently made.  Additionally, all teaching away arguments have a foundation on a term in which the examiner and applicant have not come to a consensus on, in light of the new grounds of rejection under 35 USC 132.
Regarding arguments that appear to be directed to commercial success on pages 24-26, these are not appropriately provided in an affidavit for commercial success and therefore are unconvincing and unsupported by evidence. 
Regarding claim 29, see the amended rejection with a canister.  Applicants arguments that an integrated guide structure is not a guidewire are not persuasive as Applicant has provided no structure to this integrated guide structure.  The claim is given its broadest reasonable interpretation.  
Regarding claim 10-12, Applicant has selectively chosen portions of Chiang to suit Applicant’s arguments however read in entirely, Chiang teaches thermoplastic polymer with embedded metal wire.
Regarding claims 12 and 14, Applicant has not provided any additional arguments other than claim 1.
Applicant's arguments filed 2/24/22 have been fully considered as they apply to the current rejection but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-11, 13, 15, 17-23, 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang USP 5,899,890 and von Hoffman USP 7,309,334.

Regarding claim 1, Chiang teaches a catheter comprising 
 	a proximal portion (12), 
 	a connection port (16) connected to the proximal portion, 
 	a distal segment (14), and 
 	a tube section (proximal dimensions) connected between the distal segment and the proximal portion (see figures 1-2), 
 	wherein the distal segment comprises a single lumen (see figure 2) and has a constant, non-extendable (column 6 lines 44-48) – note see claim interpretation above-- outer diameter from 0.045 inches to 0.120 inches (column 6 lines 38-53) and from 25 percent to 95 percent of the average outer diameter of the tube section (column 6 lines 38-53) and comprises a distal opening at the distal end of the catheter (38), and, 
 	wherein the catheter comprises a continuous lumen extending from the proximal portion through the tube section and the distal segment to the distal opening that provides fluid communication between the proximal portion and the distal opening and wherein the portion of the continuous lumen 
 	Chiang teaches a catheter however fails to teach wherein the connection port is connected to a suction device.  
 	Von Hoffman also teaches a known catheter used for intracranial procedures wherein the catheter is connected to a suction device (column 3 lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide suction as taught by Von Hoffman, as Von Hoffman teaches suction removes thromboembolic material from the patient (column 3 lines 3-13).
	 Von Hoffman teaches suctioning the vessel to remove a clot (column 13 lines 15-21).  Although von Hoffman fails to explicitly teach a component for capturing debris within the vessel, for example a canister for holding the aspirated material (blood and clots), it would have been obvious to one of ordinary skill in the art at the time of the invention to collect the biological material in a canister instead of for example the floor to provide a means to safely collect biological material and dispose of it.		
 	Chiang teaches a constant diameter which is non-extendable (column 6 lines 38-53 Chiang).  
	The recitation of “aspiration catheter” is being interpreted as an intended use that the catheter is intended to be used for aspiration while not providing any structural difference between a generic catheter and an aspiration catheter.  
 
Regarding claim 2, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has an outer diameter from 45 percent to 85 percent of the average outer diameter of the tube section (column 6 lines 38-53 Chiang).  



Regarding claim 4, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the tube section has an average outer diameter from 0.050 inches to 0.150 inches (column 6 lines 38-53 Chiang).  

Regarding claim 5, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has an inner diameter from 0.020 to 0.030 inches (column 6 lines 38-53 Chiang).  

Regarding claim 6, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has an inner diameter from .030 to .040 inches (column 6 lines 38-53 Chiang).  

Regarding claim 7, the combination of Chiang and Von Hoffman teaches a catheter of claim 2 wherein the distal segment has an inner diameter from 0.040 to 0.050 inches (column 6 lines 38-53 Chiang).  

Regarding claim 10, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 however fails to teach wherein the distal segment comprises thermoplastic polymer with embedded metal wire.  Chiang teaches the need to stiffen the distal end with a guidewire (column 4 lines 42-67).
	Von Hoffman also teaches a catheter used for intracranial procedures wherein the distal segment comprises thermoplastic polymer (column 8 lines 36-52) with embedded metal wire (column 10 lines 5-19).  


Regarding claim 11, the combination of Chiang and Von Hoffman teaches a catheter of claim 10 wherein the polymer comprise polyamides, et al (column 5 line 65-column 6 line 22 Chiang).  

Regarding claim 13, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 further comprising radiopaque marker on the distal segment of the catheter (column 7 lines 16-17 Chiang).  

Regarding claim 15, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 further comprising exterior visual marker on the proximal portion of the catheter (column 7 lines 7-16 Chiang).  

Regarding claim 17, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the connection port comprises a luer fitting (column 7 lines 1-14 Chiang).  

Regarding claim 18, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal portion is curved in its natural undistorted position.  The specification does not disclose “undistorted”, Applicant references a flexible distal tip.  Chiang teaches the device in use being curved (see figure 14 of Chiang) and also teaches sufficient flexibility to permit the device to traverse the vasculature.  

Regarding claim 19, the combination of Chiang and Von Hoffman teaches a catheter of claim 13 wherein the tip of the distal portion curves from 10 degrees to 60 degrees.  See figure 14 of Chiang which 

Regarding claim 20, the combination of Chiang and Von Hoffman teaches a catheter of claim 13 wherein the curvature has a radius of curvature of less than 1 centimeter.  See figure 14 of Chiang which teaches a curved distal portion that curves depending on the vasculature.  The flexibility of the distal tip permits a radius of curvature of less than 1 centimeter.  

Regarding claim 21, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the opening at the distal tip is angled relative to an axis of the catheter.  Angled relative to an axis does not recite any particular axis or angle.  For example, an axis may be draw arbitrarily.  Chiang also teaches the distal tip being curved (see figure 14 of Chiang) thus angled relative to the proximal end.  

Regarding claim 22, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the wall thickness is roughly 0.01 inches (column 6 lines 38-53 Chiang).  

Regarding claim 23, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment comprises polymer with a Shore Durometer D value of no more than 50 (column 6 lines 12-26 Chiang).  
Regarding claim 32, the combination of Chiang and Von Hoffman teaches a catheter of claim 1 wherein the distal segment has a circular cross section, tubular is circular (column 5 line 65-column 6 line 1 Chiang).  



Regarding claim 34, the combination of Chiang and Von Hoffman teaches a catheter of claim I having a single lumen corresponding to the continuous lumen (see figure 2).  

Regarding claim 35, the combination of Chiang and Von Hoffman teaches a catheter system comprising the catheter of claim 1 and the aspiration device.
 	Chiang teaches a catheter however fails to teach wherein the connection port is connected to a suction device.  
 	Von Hoffman also teaches a known catheter used for intracranial procedures wherein the catheter is connected to a suction device (column 3 lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide suction as taught by Von Hoffman, as Von Hoffman teaches suction removes thromboembolic material from the patient (column 3 lines 3-13).
	 Von Hoffman teaches suctioning the vessel to remove a clot (column 13 lines 15-21).  Although von Hoffman fails to explicitly teach a component for capturing debris within the vessel, for example a canister for holding the aspirated material (blood and clots), it would have been obvious to one of ordinary skill in the art at the time of the invention to collect the biological material in a canister instead of for example the floor to provide a means to safely collect biological material and dispose of it.	
	A suction device is an aspiration device.  
.  


Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang USP 5,899,890 and von Hoffman USP 7,309,334 with respect to claim 1 above.

Regarding claims 8-9, Chiang teaches a catheter of claim 1 however fails to teach wherein the distal segment has an inner diameter from 0.050 inches to 0.060 inches and wherein the distal segment has an inner diameter from 0.060 inches to 0.070 inches.  
	Chiang teaches similar inner diameters (column 6 lines 38-53).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inner diameter as to accommodate different blood vessels and as presented by case law.
 	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
 	In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 	Furthermore, such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang USP 5,899,890 and von Hoffman USP 7,309334 as applied to claims 8 and 10 above, and in further view of and Ha USP 6,159,195.

Regarding claim 12, Chiang teaches a catheter of claim 5 however fails to teach wherein the metal wire comprises Nitinol or stainless steel.  It is noted that this claim may depend from claim 10.
	Chiang teaches the need to stiffen the distal end with a guidewire (column 4 lines 42-67).
	Von Hoffman also teaches a catheter used for intracranial procedures wherein the distal segment comprises thermoplastic polymer (column 8 lines 36-52) with embedded metal wire (column 10 lines 5-19).  
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to stiffen the distal portion with an embedded metal wire as taught by Von Hoffman as to sufficiently stiffen the distal tip to permit tracking of the catheter.
 	von Hoffman discloses a metal wire reinforces the structure, but fails to disclose said wire comprises Nitinol or stainless steel. 
 	Ha also teaches a catheter wherein the wire comprises stainless steel (column 7 lines 31 -40). It would have been obvious at the time of the invention to utilize stainless steel for its strength characteristics as taught by Ha.

Regarding claim 14, Chiang teaches a catheter of claim 8 however fails to teach wherein the distal segment comprises thermoplastic polymer with embedded metal wire and wherein the radiopaque marker band is under the embedded metal wire.  
 	Chiang teaches the need to stiffen the distal end with a guidewire (column 4 lines 42-67).

 	It would have been obvious to one of ordinary skill in the art at the time of the invention to stiffen the distal portion with an embedded metal wire as taught by Von Hoffman as to sufficiently stiffen the distal tip to permit tracking of the catheter.
 	von Hoffman discloses a metal wire reinforces the structure, but fails to disclose said wire comprises Nitinol or stainless steel. 
 	Ha also teaches a catheter wherein the wire comprises stainless steel (column 7 lines 31 -40). It would have been obvious at the time of the invention to utilize stainless steel for its strength characteristics as taught by Ha.
	Chiang teaches using a marker at the distal end.  
 	It would have been an obvious matter of design choice to place the marker under the wire, since applicant has not disclosed that under solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with over or any other arrangement.


Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang USP 5,899,890, von Hoffman USP 7,309,334 and Greff USP 5,520,668.

Regarding claim 29, Chiang teaches a catheter comprising 
 	a proximal portion (12), 
 	a connection port (16) connected to the proximal portion, 
 	a distal segment (14), and 

 	a fiber-based device comprising an integrated guide structure (GW column 8 lines 38-47)
 	wherein the distal segment has a constant outer diameter from 0.045 inches to 0.120 inches (column 6 lines 38-53) and from 25 percent to 95 percent of the average outer diameter of the tube section (column 6 lines 38-53) and comprises a distal opening at the distal end of the catheter (38), and, 
 	wherein the catheter comprises a continuous lumen extending from the proximal portion through the tube section and the distal segment to the distal opening that provides fluid communication between the proximal portion and the distal opening and wherein the portion of the continuous lumen inside the distal segment has a smaller diameter relative to the diameter of the portion of the continuous lumen inside the tube section (see figure 2).  
 	Chiang teaches a catheter however fails to teach wherein the connection port is connected to a suction device.  
 	Von Hoffman also teaches a known catheter used for intracranial procedures wherein the catheter is connected to a suction device (column 3 lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide suction as taught by Von Hoffman, as Von Hoffman teaches suction removes thromboembolic material from the patient (column 3 lines 3-13).
	 Von Hoffman teaches suctioning the vessel to remove a clot (column 13 lines 15-21).  Although von Hoffman fails to explicitly teach a component for capturing debris within the vessel, for example a canister for holding the aspirated material (blood and clots).
	Greff teaches that it is well known to use a suction canister to collect blood clots (column 4 lines 20-42).  

 	The recitation of “aspiration catheter” is being interpreted as an intended use that the catheter is intended to be used for aspiration while not providing any structural difference between a generic catheter and an aspiration catheter.  
 
Regarding claim 30, the combination of Chiang, Von Hoffman, and Greff teaches a surgical system of claim 28 wherein the distal segment of the catheter has an inner diameter from 0.020 to 0.070 inches (column 6 lines 38-53 Chiang).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/15/22